Exhibit 10.1
 
 
PROMISSORY  NOTE
 
 



Borrower:
Tandy Leather Factory, Inc.
Lender:
BOKF, NA dba Bank of Texas
 
1900 SE Loop 820
 
P.O. Box 29775
 
Fort Worth, TX  76140
 
Dallas, TX  75229-9775
                 
Principal Amoujnt:  $6,000,000.00
 
Date of Note:  September 18, 2015


PROMISE TO PAY. Tandy Leather Factory, Inc. ("Borrower") promises to pay to
BOKF, NA dba Bank of Texas ("Lender"), or order. in lawful money of the United
States of America, the principal amount of Six Million & 00/100 Dollars
($6,000,000.00) or so much as may be outstanding, together with interest on the
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance or
maturity, whichever occurs first.
 
CHOICE OF USERY CEILING AND INTEREST RATE:  The interest rate on this Note has
been implemented under the "Quarterly Ceiling" as referred to in Section 303.006
of the Texas Finance Code.
 
PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 18, 2017. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date. beginning October 18, 2015, with all subsequent interest payments
to be due on the same day of each month after that. Unless otherwise agreed or
required by applicable law, payments will be applied first to any accrued unpaid
interest; then to principal; then to any late charges; and then to any unpaid
collection costs. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing. Notwithstanding any other
provision of this Note, Lender will not charge interest on any undisbursed loan
proceeds. No scheduled payment, whether of principal or interest or both, will
be due unless sufficient loan funds have been disbursed by the scheduled payment
date to justify the payment.
 
PAYMENT  INFORMATION.  PAYMENTS  SHOULD  BE REMITTED TO:   BOKF,  NA dba Bank of
Texas,  P.O. Box 248818,   Oklahoma  City, OK 76124-8818.  If a payment is made
consistent with the written payment instructions provided by Lender and received
on a business day by 5:00 pm Central Time, the payment will be applied that
day.  If a payment is received on a business day after 5:00 pm , the payment may
be applied on the following business day.
 
VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes  in an independent  index which is the 1 Month
LIBOR Interest Rate which is the ICE Benchmark Administration (ICE) (or the
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) fixing of London Inter-Bank Offered
Rate (LIBOR) based on offered inter-bank deposit rates contributed in accordance
with instructions to ICE LIBOR
Contributor  Banks  (rounded  upward,  if  necessary,  to  the nearest 1/100 of
1%) for such interest period; provided,  however, that  if the  Index
determined  as provided above shall  be less than zero, the  Index shall be
deemed to be zero for the purposes of this Note (the "Index").  The Index is not
necessarily the lowest rate charged by Lender on its loans. If the Index becomes
unavailable during the term of  this  loan,  Lender  may  designate  a
substitute  index  after  notifying  Borrower. Lender will tell Borrower the
current Index rate upon Borrower's request. The interest rate change will not
occur more often than each month. Borrower understands that Lender may make
loans based on other rates as well. The Index currently  is 0.210% per
annum.  Interest prior to maturity on the unpaid principal balance of this Note
will be calculated as described in
the  "INTEREST  CALCULATION  METHOD"  paragraph using a rate of 1 .850
percentage points over the Index, resulting in an initial rate of 2.060% per
annum based on a year of 360 days. NOTICE:  Under no circumstances  will the
interest rate on this Note be more than (except for any higher default rate or
Post Maturity  Rate shown below)      the lesser of 18.000% per annum or the
maximum rate allowed by applicable law. For purposes of this Note, the "maximum
rate allowed by applicable law" means the greater of (A) the maximum rate of
interest permitted under federal or other law applicable  to
the  indebtedness  evidenced by this Note, or  (B)  the "Quarterly  Ceiling"  as
referred to in Section 303.006 of the Texas Finance Code.
 
INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding, unless such calculation
would result in a usurious rate, in which case interest shall be calculated on a
per diem basis of a year of 365 or 366 days, as the case may be. All interest
payable under this Note is computed using this method.
 
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Prepayment in full shall consist of
payment of the remaining unpaid principal balance together with all accrued and unpaid interest and all other
amounts, costs and expenses for which Borrower is responsible under this Note or
any other agreement with Lender pertaining to this loan, and in no event will
Borrower ever be required to pay any unearned interest. Early payments will not,
unless agreed to by Lender in writing, relieve Borrower of Borrower's obligation
to continue to make payments of accrued interest.  Rather, early payments will
reduce the principal balance due.  Borrower agrees not to send Lender payments
marked "paid in full", "without recourse", or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender's rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning disputed amounts,
including any check or other payment instrument that indicates that the payment
constitutes "payment in full" of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: BOKF, NA dba Bank of Texas, P.O. Box 248818 Oklahoma
City, OK 73124-8818.
 
LATE CHARGE. It a payment is 15 days or more late, Borrower will be charged
5.000% of the  unpaid  portion of the  regularly  scheduled  payment.
 
POST MATURITY RATE. The Post Maturity  Rate on this  Note is the  lesser
of  (A)  the  maximum rate allowed  by law  or  (Bl  18.000% per  annum based on
a year of  360 days.  Borrower  will  pay interest on all sums due after final
maturity, whether  by acceleration  or otherwise,  at   that rate.
 
DEFAULT.  Each of the following shall constitute an event of default ("Event of
Default") under this Note: 
 
       Payment Default.  Borrower fails to make any payment when due under this
Note.
 



Other Defaults. Borrower fails to comply  with or to  perform any other  term,
obligation,  covenant or  condition contained  in this  Note or  in  any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower .
 
Default in Favor of Third Parties. Borrower or any Granter defaults under
any  loan, extension  of  credit, security  agreement,  purchase or  sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of Borrower's property or Borrower's ability to repay
this Note or perform Borrower's obligations under this Note or any of the
related documents.
 
False Statements. Any warranty,  representation or statement  made or
furnished  to  Lender  by Borrower or on  Borrower's  behalf, or made by
Guarantor, or any other guarantor, endorser, surety, or  accommodation  party,
under this  Note or the  related documents  in connection with the obtaining of
the loan evidenced by this Note or any security  document
directly  or  indirectly  securing repayment of this Note is false
or misleading in any material respect, either now or at the time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency. The dissolution or termination of Borrower's existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the
benefit  of  creditors,  any  type  of  creditor  workout,  or  the
commencement  of any proceeding under any bankruptcy or insolvency laws by or
against   Borrower.
 
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of  Borrower  or by
any  governmental  agency  against any  collateral  securing the loan. This
includes a garnishment of any of  Borrower's accounts, including deposit
accounts,  with Lender.  However, this  Event of  Default shall  not apply if
there is a good faith dispute by Borrower as to the validity or reasonableness
of the claim which is the basis of the creditor or forfeiture  proceeding and if
Borrower gives Lender written notice of the creditor or forfeiture  proceeding
and deposits with Lender monies or     a surety bond for the creditor or
forfeiture proceeding, in an amount determined by Lender,  in its
sole  discretion,  as  being an adequate  reserve or bond for the dispute.
 
Execution; Attachment. Any execution or attachment is levied against the
Collateral, and such execution or attachment is not set aside, discharged or
stayed within thirty  (30) days after the same is   levied.
 
Change in Zoning or Public Restriction.  Any change in any zoning ordinance or
regulation or any other public restriction is enacted, adopted   or implemented,
that limits or defines the uses which may be made of the Collateral such that
the present or intended use of the Collateral, as specified in the related
documents, would be in violation of such zoning ordinance or regulation or
public restriction, as changed.
 
Default Under Other Lien Documents. A default occurs under any other mortgage,
deed of trust or security agreement covering all or any portion
of the Collateral.


Judgment.  Unless adequately covered by insurance in the opinion of Lender, the
entry of a final judgment for the payment of money involving more than one
hundred thousand dollars ($100,000.00) against Borrower and the failure by
Borrower to discharge the same, or cause it to be discharged, or bonded off
to Lender's satisfaction,
within thirty (30) days from the date of the order, decree or process under which or
pursuant to which such judgment was entered.
 
Events Affecting Guarantor.   Any  of the  preceding events occurs with respect
to any Guarantor, or  any other guarantor, endorser,  surety,    or
accommodation party of any of the indebtedness or any  Guarantor, or any  other
guarantor, endorser,  surety, or accommodation  party  dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
guaranty of the indebtedness evidenced by this  Note.
 
Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.
 
Adverse Change.  A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note isimpaired.
 



Insecurity.  Lender in good faith believes itself  insecure.
 
Cure Provisions. If any default, other than  a default in payment, is
curable  and if Borrower has not been given a notice of a breach of the  same
provision of this Note within the preceding twelve (12) months, it may be cured
if Borrower, after Lender sends written  notice to  Borrower  demanding  cure
of  such default:   (1)   cures the default within twenty  (20)  days;
or   (2)   if the  cure requires more than twenty (20) days, immediately
initiates steps which Lender deems in Lender's sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as
reasonably  practical.
 
LENDER'S RIGHTS. Upon default, Lender may declare the entire indebtedness,
including the unpaid principal balance  under this  Note, all  accrued unpaid
interest, and all other amounts, costs and expenses for which Borrower is
responsible under this  Note or  any other  agreement with Lender pertaining to
this loan, immediately due, without notice, and then Borrower will pay that
amount.hen Borrower will pay that amount.
 
ATTORNEYS' FEES: EXPENSES. Lender may hire an attorney to help collect this Note
if Borrower does not pay, and Borrower will pay Lender's reasonable. attorneys'
fees.
Borrower  also  will  pay  Lender  all  other  amounts  Lender  actually  incurs  as  court  costs,  lawful  fees  for  filing,
recording, releasing to any public office any instrument securing
this  Note;  the  reasonable  cost  actually  expended  for  repossessing,  storing,  preparing
for sale, and selling any security; and fees
for  noting  a  lien  on  or  transferring  a  certificate  of  title  to  any  motor  vehicle  offered  as  security  for  this  Note,
or  premiums  or  identifiable  charges  received  inconnection with the sale of
authoized insurance.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trail in
any action, proceeding, or counterclaim brought by either Lender or Borrower
against the other.
 



GOVERNING LAW. This  Note will be governed by federal  law applicable to
Lender  and, to the extent not preempted by federal law, the laws of  the State
of Texas without regard to its conflicts of law provisions.       This Note has
been accepted by Lender  in the State of Texas.
 
CHOICE OF VENUE.  If there is a lawsuit, and if the transaction evidenced by
this Note occurred in Dallas County, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Dallas County, State of Texas.
 
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with  Lender  (whether  checking,
savings, or some other account).  This  includes  all accounts  Borrower  holds
jointly  with  someone  else  and  all  accounts  Borrower  may open in the
future. However, this does not include
any IRA  or  Keogh  accounts,  or  any  trust  accounts  for  which  setoff  would  be  prohibited  by
law. Borrower authorizes Lender, to  the  extent  permitted by  applicable  law,
to  charge  or  setoff  all sums  owing  on
the  indebtedness  against  any  and  all  such accounts.
 
LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note, as  well  as  directions  for  payment  from  Borrower's
accounts,  may  be requested  orally  or  in writing  by  Borrower  or  by  an
authorized  person.  Lender  may,  but need not, require that  all oral
requests  be confirmed in writing.  Borrower agrees to be liable for all sume
either  (A)  advanced  in  accordance  with  the  instructions  of  an  authorized
person or (B) credited to any
of  Borrower's  accounts  with  Lender.  The  unpaid  principal  balance  owing  on  this  Note  at  any  time  may  be  evidenced
by endorsements on this Note or by Lender's internal records including daily
computer print-outs.   Lender  will  have  no  obligation  to advance funds
under  this  Note if:  (A)  Borrower  or  any  guarantor  is  in default  under
the  terms  of  this  Note or  any  agreement  that  Borrower  or any guarantor
has wuth Lender, icluding any agreement made in connection with the signing of
this Note; (B) Borrower or any guarantor ceases doing business or
is insolvent;  (C)  any  guarantor  seeks,  claims  or  otherwise  attempts  to  limit,  modify  or  revoke  such  guarantor's  guarantee
of this Note  or  any  other  loan with  Lender;  (D)  Borrower  has
applied  funds  provided  pursuant  to  this  Note
for  purposes  other  than those authorized by Lender; or (E) Lender in good
faith believes itself insecure .   This  revolving line of  credit shall not be
subject to  Ch. 346 of  the Texas  Finance Code.
 
FINANCIAL STATEMENTS.  Borrower  agrees  to  provide  Lender with such
financial  statements  and other  related information at such
frequencies   and  in such detail  as  Lender  may  reasonably request.
 
EXPENSES. Borrower agrees to pay to Lender on demand the amount of all costs,
fees and expenses paid, incurred or charged by Lender in connection with
Lender's administration of the Loan, the preparation of documents and
instruments related to the Loan, and  the  filing  or recordation of any
financing statements, documents  and instruments required for perfection of
any collateral.
 
SUCCESSOR.   Lender  hereunder,  BOKF,  NA dba  Bank of Texas,  is successor  by
merger to  Bank of Texas,  N.A.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 



GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the  Note.  Borrower does not agree or  intend to pay,
and Lender does not agree or intend to contract for, charge, collect, take,
reserve or receive (collectively  referred to  herein as  "charge or collect"),
any amount in the nature of interest or in the nature of a fee for this loan,
which  would  in any  way  or event  (including  demand, prepayment, or
acceleration) cause Lender to charge or collect more for this loan than the
maximum Lender  would  be permitted to  charge or collect by federal law or the
law of the State of Texas (as applicable). Any such excess interest or
unauthorized fee shall, instead of anything stated to the contrary, be applied
first to reduce the principal balance of this  loan, and when the principal has
been paid in full,  be  refunded to Borrower.  The  right to
accelerate  maturity of sums due under this  Note does  not include the right to
accelerate any  interest which  has not otherwise  accrued on the date of such
acceleration,  and Lender does not intend to charge or collect any  unearned
interest in the event     of acceleration. All sums paid or agreed to be paid to
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the  loan evidenced  by this  Note until  payment in
full so that the rate or amount of interest on account of the loan evidenced
hereby  does  not exceed the  applicable  usury  ceiling. Lender may delay or
forgo enforcing any of its rights or  remedies  under this  Note without  losing
them.  Borrower  and any  other  person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand  for  payment,
notice of  dishonor,  notice of intent to accelerate the maturity of this  Note,
and notice of acceleration of the maturity of this Note.  Upon any change in the
terms of this  Note,   and unless otherwise expressly stated in writing, no
party who signs this
Note,  whether  as  maker,  guarantor,  accommodation  maker  or  endorser,
shall be released from liability.  All such parties agree that  Lender  may
renew or extend  (repeatedly  and for any  length of time) this  loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender's security interest in the collateral without the consent of or notice to
anyone . All such parties also agree that Lender may modify this loan
without  the consent  of or  notice to  anyone other  than the party with whom
the modification is made.  The obligations  under this Note are joint    and
several.

 
 
    PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES
TO THE TERMS OF THE NOTE.
    BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THSI PROMISSORY NOTE.
 
    BORROWER:
 
    TANDY LEATHER FACTORY, INC.
 
    By:  /S/ Shannon L. Greene
    Chief Financial Officer of Tandy Leather Factory, Inc.
 





